Citation Nr: 0808199	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  01-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chest pain, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty from November 1988 to January 
1992.  He served in the Southwest Asia theater of operations 
during Operation Desert Shield/Storm between September 30, 
1990 and March 18, 1991. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2000 
rating decision of the VA Regional Office (RO) in Montgomery, 
Alabama that, among other things, denied service connection 
for skin rashes and chest pain, to include as due to an 
undiagnosed illness.

The Board denied the veteran's claims in April 2006 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion by the 
parties, the Court vacated the Board's decision as to the 
issue of entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness, in October 2007.  
It was noted that the appeal as to service connection for 
skin rashes had been withdrawn and dismissed.  The remaining 
issue was remanded to the Board for further consideration.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the October 2007 joint motion, the parties sought to 
vacate the Board's April 2006 decision on the basis that the 
Board failed to properly apply the law relevant to the 
condition claimed, and because the Board's decision did not 
provide an adequate statement of reasons and bases to enable 
the claimant to understand why the claim had been denied.  It 
was found that the Board erred in denying service connection 
for an undiagnosed illness based on a conclusion that 'there 
is no competent medical evidence of a diagnosis/impairment 
consisting of chest pain'.  It was noted that the parties 
agreed that this was not the correct standard, and that the 
Board's insistence upon competent medical evidence of a 
diagnosis was inconsistent with the application of 
38 U.S.C.A. § 1117 (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.317 (2007).  

The Court stated that on remand, the claim should be 
readjudicated based on the correct interpretation of the law.  
It was added that the Board should fully assist the appellant 
with his claim by re-examining the evidence and seeking any 
other information that was necessary to support its decision, 
as well as set forth adequate reasons and bases for its 
ultimate determination.

Review of the clinical records reflects that the veteran has 
consistently complained of chest pain since 1993.  His 
symptoms have been ascribed to various disorders, including 
reflux esophagitis (October 1993), anger and anxiety (March 
2003), a cervical spine problem on VA examination in March 
2004, as well as to uncertain etiology.  Multiple diagnostic 
studies and extensive work-ups over the years have disclosed 
no cardiac-related disorder.  The evidence thus shows that 
there has been no consensus as to the nature and etiology of 
the claimed chest pain, nor has it been ascribed to an 
undiagnosed illness.  The Board thus finds that a more 
definitive medical opinion is required to ascertain whether 
or not such the symptomatology may be considered an 
undiagnosed illness related to Gulf War service, or is 
adjunct to a diagnosed disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for an examination by a 
VA physician who is a specialist 
in undiagnosed illnesses.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
provide an opinion, with complete 
rationale, as to the following: 
What is the most accurate etiology 
and diagnosis with respect to the 
veteran's complaints of chest 
pain?  The examiner should provide 
an opinion, with complete 
rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that the 
claimed disorder had its onset 
during active service, is of post 
service onset, or is an 
undiagnosed illness.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file. 

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



